PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

MYERS BIGEL, P.A.
PO BOX 37428
RALEIGH, NC 27627


In re Application of: Li Na QUAN
Serial No.: 16757233         
Filed: April 17, 2020
Docket: 5600.141
Title: QUASI TWO-DIMENSIONAL LAYERED PEROVSKITE MATERIAL, RELATED DEVICES AND METHODS FOR MANUFACTURING THE SAME
::::::


DECISION ON PETITION UNDER 37 C.F.R. § 1.84(a)(2) TO ACCEPT COLOR DRAWINGS



This decision is in response to the petition under 37 CFR 1.84(a)(2) for acceptance of color drawings, filed 04/17/2020.

The petition is DENIED. 


Review of Facts
Applicant filed a renewed petition requesting acceptance of color drawings on 04/17/2020. 

Regulation and Practice
37 CFR 1.84(a)(2) states in part:

“[t]he Office will accept color drawings in utility patent applications only after granting a petition filed under this paragraph explaining why the color drawings are necessary…Any such petition must include the following:

(i) The fee set forth in 37 C.F.R. §1.17(h);
(ii) One (1) set of the color drawings if submitted via the Office electronic filing system or three (3) sets of the color drawings if not submitted via the Office electronic filing system; and
(iii) An amendment to the specification (unless the specification contains or has been previously amended to contain) the following language as the first paragraph of the brief description of the drawings: 

‘The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.’”

MPEP 1893.03(f) Drawings and PCT Rule 11 states:

The drawings for the national stage application must comply with PCT Rule 11. The USPTO may not impose requirements beyond those imposed by the Patent Cooperation Treaty (e.g., PCT Rule 11). However, the examiner does have the authority to require new drawings if the drawings were published without meeting all requirements under the PCT for drawings.

PCT Rule 11.13 Special Requirements for Drawings states:

(a) Drawings shall be executed in durable, black, sufficiently dense and dark, uniformly thick and well-defined, lines and strokes without colorings.

Analysis and Decision
In accordance with 37 CFR 1.84(a)(2), the petition is deficient for the following reasons: the petition fee has not been paid as set forth in 1.84(2)(i).
A review of the record shows that the instant application is a national stage entry of PCT/CA2018/051319 filed on October 19, 2018. In according to MPEP 1893.03(f) above, the drawings for the national stage application must comply with PCT Rule 11.  Therefore, color drawings are not permitted in this application.

Accordingly, the petition is DENIED.

This is not a final agency decision. If Applicant would like to challenge this decision, a reconsideration request should include a cover letter entitled “Reconsideration for Petition under 37 CFR 1.84(a)(2)” and directed to the Office of Petitions, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.  See MPEP 1002.02(b). 

Any inquiry concerning this decision should be directed to Jenny Wagner at (571) 272-5359. 

/Jenny Wagner/________
Jenny Wagner, Quality Assurance Specialist
TC2800